Opinion by
Head, J.,
An attentive consideration of the question involved in this appeal, together with the able arguments of counsel, convince us that the learned auditing judge and court in banc reached the correct conclusion. The opinions respectively filed by the said auditing judge and court clearly indicate the reasoning on which their conclusion is based. We do not think any attempt on our part to elaborate this reasoning would be productive of any beneficial result. We therefore base our decree on these opinions. The assignments of error are overruled.
The decree is affirmed.